PER CURIAM.
Appellant plaintiffs seek review of a final judgment in favor of the appellee defendants on a claim for reformation and/or damages for a mistaken conveyance of more land to appellees than was the intent of the parties.
We have carefully considered the record, briefs and arguments of counsel in light of the controlling principles of law, and have concluded that there was competent substantial evidence in the record to justify the finding of the trial judge, and that no reversible error has been made to appear. Therefore, the judgment appealed from is hereby affirmed.
Affirmed.